Case 1:19-mj-10645-UA Document 11 Filed 03/03/20 Page 1 of 1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

March 3, 2020
BY EMAIL
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Stuart Finkelstein, 19 Mag. 10645, 20 Cr.__ (PGG)
Dear Judge Gardephe:

The Government writes in response to the Court’s Order of March 2, 2020 scheduling a Curcio
proceeding on March 11, 2020, and directing the parties to submit briefing in advance of that
proceeding by March 6, 2020.

The undersigned counsel is the sole Assistant United States Attorney assigned to this matter
and has trial scheduled to begin before Judge Engelmayer on March 9, 2020. The Government’s
case before Judge Engelmayer is expected to last until March 17 or 18. In light of the
undersigned’s upcoming trial obligations, and with the consent of defense counsel, the
Government respectfully requests the Court to adjourn the briefing deadline to March 27, 2020,
and for the hearing to be scheduled at the Court’s convenience during the week of March 30,

2020.!
MEMO ENDORSED b Respectfully submitted,
fhe Application is granted. p Reanmy
The App odLauured “e) GEOFFREY S. BERMAN
so ORDERED: gus Zo 2%» United States Attorney
A — gr l20anina, 1
- Gardephe, U.S.D.J. / Ck
Paul G : p oe by: (Mh | Sc [ Ve x

 

  

Rushmi Bhaskaran
Assistant United States Attorney
(212) 637-2439

Dated: / a

ce: Brian Griffin, Esq. (by e-mail)

 

'Mr. Griffin has indicated that he is available during the week of March 30, 2020 except for the
morning of April 2, 2020.

 
